Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zischka et al. (US 2014/0113152 A1) in view of the evidence of PubChem ("Solubility").
Regarding Claims 1-2, Zischka discloses packaging material comprising substrate 12 and barrier layers 22a, 22b that are crosslinked polyvinyl alcohol (paras 0007, 0009, 0043; Fig 1) where the polyvinyl alcohol is crosslinked with crosslinking agent such as glutaraldehyde, adipic acid, malonic acid, glutaric acid, polyacrylic acid, or succinic acid (para 0015). Therefore, barrier 22a is equivalent to the release layer; while there is no explicit disclosure that barrier 22a is water insoluble, since barrier 22a disclosed by Zischka is identical to the release layer presently claimed (i.e. comprises polyvinyl alcohol crosslinked with a crosslinking agent as claimed), it would inherently be water insoluble as claimed. 
Zischka further discloses the barrier layers can include pigment (paras 0008, 0017).  The present specification states a selective light layer can be a colored layer that comprises a pigment (para 0017). Therefore barrier layer 22b corresponds to the first selective light modulator layer.
Regarding Claim 5, Zischka discloses all the limitations of the present invention according to Claim 1 above, including crosslinking agent such as glutaraldehyde, malonic acid, glutaric acid, polyacrylic acid, or succinic acid (para 0015). According to the evidence of PubChem, these crosslinking agents are each water-soluble (see “Solubility” for each agent).
Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichihara et al. (WO 2018/043678 A1 using US 2019/0196245 A1 as translation) in view of the evidence of PubChem.
Regarding Claims 1-2, Ichihara discloses a decorative sheet comprising substrate 3 (paras 0114-0116), undercoat layer 2 comprising polyvinyl alcohol (paras 0117-0119) that is crosslinked with glutaraldehyde (paras 0196-0197) (i.e. release layer), and cholesteric liquid crystal layer 3 that affects light (paras 0128-0129) (i.e. first selective light modulator layer). While there is no explicit disclosure that undercoat layer 2 is water insoluble, since undercoat layer 2 disclosed by Ichihara is identical to the release layer presently claimed (i.e. comprises polyvinyl alcohol crosslinked with a glutaraldehyde crosslinking agent as claimed), it would inherently be water insoluble as claimed.
Regarding Claim 5, Ichihara discloses all the limitations of the present invention according to Claim 1 above, including crosslinking agent glutaraldehyde (paras 0196-0197). According to the evidence of PubChem, glutaraldehyde is water soluble (see “Glutaraldehyde: Solubility”)
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no disclosure or suggestion in Zischka or Ichihara that the crosslinking agent in the release layer is a radical photoinitiator or that the radical photoinitiator is 2-diazo-1-naphthol-5-sulfonic acid sodium salt.
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/12/2022, with respect to the rejection(s) of claim(s) 1-5 under 35 USC 103 over Shimazu in view of T have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of Claims 1-2 and 5 is made over Zischka in view of the evidence of PubChem and over Ichihara in view of the evidence of PubChem. The action is therefore non-final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787